DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a method for multi-object universal intelligent printing, characterized by, comprising: 
 	S1. collecting a real-time image of an object to be printed, and displaying the real-time image of the object to be printed to a user in real time; 
 	S2. moving a print head to a designated position according to a mobile nozzle command input after the user browses the real-time image; 
 	S3. obtaining a print pattern input by the user; 
 	S4. printing the print pattern onto the object to be printed through the print head.

3. 	The Applicant also disclosed in independent claim 4, a system for multi-object universal intelligent printing, characterized by, comprising: 
 	a collection module, configured for collecting a real-time image of an object to be printed;
 	a display module, configured for displaying the real-time image of the object to be Customer No.: 31561 Docket No.: 85203-US-PA-PCT Application No.: 16/309,462 printed to a user in real time; 
 	a nozzle moving module, configured for moving a print head to a designated position according to a mobile nozzle command input after the user browses the real-time image; 
 	an obtaining module, configured for obtaining a print pattern input by the user; 
 	a spraying module, configured for printing the print pattern onto the object to be printed through a print head.

4. 	U.S. Patent application publication number 2015/0066189 to Mulligan et al. disclosed a similar invention (see Office Correspondence mailed on 03/31/2021). Unlike in the instant application, Mulligan et al. are silent about “a method for multi-object universal intelligent printing, comprising collecting a real-time image of an object to be printed, and displaying the real-time image of the object to be printed to a user in real time”. 
 	Mulligan et al. are also silent about similar limitations in independent claim 4.

5. 	U.S. Patent application publication number 2015/0332091 to Kim et al. also disclosed a similar invention (see Office Correspondence mailed on 03/31/2021). Unlike in the instant application, Kim et al. are silent about “a method for multi-object universal intelligent printing, comprising moving a print head to a designated position according to a mobile nozzle command input after the user browses the real-time image; obtaining a print pattern input by the user; and printing the print pattern onto the object to be printed through the print head”.
 	Kim et al. are also silent about similar limitations in independent claim 4.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853